Citation Nr: 0502693	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-34 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
from March 28, 1996, to September 14, 2001.  

2.  Entitlement to an increased rating for the service-
connected residuals of a shrapnel wound of the right leg, 
with muscle hernia, right peroneal, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of a shrapnel wound of the right thigh 
with traumatic arthritis, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to a compensable initial rating for the 
service-connected scar of the right leg.  

5.  Entitlement to a compensable initial rating for the 
service-connected scar of the right thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision in which the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  In that decision, the RO also denied increased 
ratings for the service-connected residuals of shrapnel 
wounds of the right leg and right thigh.  

This matter also comes to the Board on appeal from an August 
1997 rating decision in which the RO granted service 
connection for a scar of the right leg and a scar of the 
right thigh, and assigned noncompensable ratings for each 
scar.  

In an August 2003 rating decision, the RO assigned an 
increased rating of 50 percent for the service-connected 
PTSD, effective on March 28, 1996.  The RO also granted an 
increased rating of 100 percent for the service-connected 
PTSD, effective on September 15, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected PTSD for the period from March 1996 to 
September 2001 remains in appellate status.  

The Board notes that the claims for increased ratings for the 
service-connected residuals of shrapnel wounds to the right 
leg and right thigh, and the claims for increased ratings for 
the service-connected scars of the right leg and right thigh, 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  For the period from March 28, 1996, to October 7, 1997, 
the service-connected PTSD is shown to have been manifested 
by no more than considerable impairment in his ability to 
establish and maintain effective relationships with people 
and in his ability to obtain or retain employment; but not by 
symptoms such as suicidal ideation; obsessional rituals, 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression, spatial 
disorientation; neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  

2.  From October 8, 1997, to September 14, 2001, the service-
connected PTSD is shown to have been manifested by 
deficiencies in most areas due to symptoms such as suicidal 
ideation and difficulty in adapting to stressful 
circumstances.  



CONCLUSIONS OF LAW

1. For the period from March 28, 1996, to October 7, 1997, 
the schedular criteria for an evaluation in excess of 50 
percent for the service-connected PTSD were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 including 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).  

2.  For the period from October 8, 1997, to September 14, 
2001, the schedular criteria for an evaluation of 70 percent 
for the service-connected PTSD were met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132 including Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in March 2003 and 
December 2003 in which the RO advised the veteran of the type 
of evidence necessary to substantiate his claims for higher 
ratings.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although these letters were issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the  rating decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

With respect to the claim for an increased rating for PTSD, 
the Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, with respect to the claim of service connection 
for PTSD, the Board finds that VA has satisfied its duty to 
assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

The Board notes that the remaining issues on appeal will be 
discussed in the REMAND portion of this document.  


II.  Factual Background

A March 1996 intake report from a Vet Center shows that the 
veteran had reported experiencing flashbacks and difficulties 
controlling his anger.  It was noted that he had recently 
divorced after twenty-three years of marriage and that he had 
very little contact with his five sons or with any of his 
siblings.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  

In April 1996, the veteran underwent a VA PTSD examination.  
He reported experiencing anxiety, depression, flashbacks, 
nightmares, decreased concentration, and severe isolation and 
withdrawal.  His mood was found to be moderately depressed 
with the veteran becoming tearful at times while recounting 
events in service.  His affect was found to be restricted but 
essentially appropriate.  

The examiner determined that his memory was intact and that 
his judgment was fair-to-good.  The examiner noted a 
diagnosis of severe, chronic PTSD, and assigned a GAF score 
of 70.  

Subsequent VA clinical records show that the veteran began 
receiving regular counseling for his service-connected PTSD.  

During another VA examination conducted in April 1997, the 
veteran reported experiencing chronic anxiety, depression and 
survivor's guilt.  He also reported recurrent distressing 
dreams and intermittent flashbacks.  

The examiner noted that the veteran displayed diminished 
interest in significant activities, and feelings of 
detachment and estrangement from others.  He also reported 
experiencing difficulty sleeping, irritability, occasional 
outbursts of anger, difficulty concentrating and 
hypervigilance.  

The examination revealed no evidence of a formal thought 
disorder or of any overt psychotic trends.  His speech was 
found to be relevant, coherent and logical.  The veteran 
denied having suicidal ideation; his judgment, insight and 
memory were found to be intact.  The examiner concluded that 
the veteran's condition was fair with mild to moderate 
impairment in social relations and occupational functioning.  

In an October 1997 VA clinical record, it was noted that the 
veteran believed himself to be deteriorating mentally and 
physically.  He reported that he had considered suicide.  

In March 1998, the veteran testified at a personal hearing at 
the RO.  He reported that he had been receiving regular 
therapy for his service-connected PTSD for the last several 
years.  He indicated that he had not contact with his 
children and believed that his PTSD was responsible for his 
divorce.  He complained of nightmares that interfere with his 
sleep and that were causing problems with his girlfriend.  

During his hearing, the veteran explained that he often 
wanted to isolate himself, and did not have any friends.  He 
also reported that he had experienced thoughts of suicide.  
The veteran further testified that he had not worked in 
several months, which he primarily attributed to problems 
caused by his leg disabilities.  He noted that his PTSD had 
also been causing him problems at work.  

A VA clinical note dated in January 2000 shows that the 
veteran was complaining of nightmares and occasional anxiety 
attacks.  The examination revealed that he was fully oriented 
with no delusions or hallucinations.  The examiner assigned a 
GAF score of 55.  

In a June 2000 record, it was noted that the veteran's PTSD 
was manifested by emotional pain, nightmares, flashbacks and 
intrusive thoughts.  

In October 2000, the veteran underwent another VA 
examination.  It was noted that he had worked for many years 
as an assistant manager in various grocery store chains.  He 
reported that he had started working part-time several years 
ago because of increasing pain in his legs.  

The veteran also reported that he was having difficulty 
working in close proximity with others because he became 
anxious and felt as if he was being looked at and criticized.  

The veteran also reported that he had consistently 
experienced nightmares, insomnia, irritability, heightened 
startled reaction, intrusive memories, hypervigilance and 
social withdrawal.  The veteran also stated that he 
experienced frequent suicidal ideation without intent or 
plan.  

The examination showed that he had difficulty recalling dates 
and time frames, and that he was somewhat tangential and 
vague.  He gave no evidence of an underlying thought 
disorder, and denied experiencing hallucinations or 
delusions.  

The examiner noted that he had described credible anxiety 
attacks, but that none were observed during the interview.  
The examiner noted a diagnosis of PTSD and assigned a GAF 
score of 55.  

The records from the Social Security Administration (SSA) 
show that the veteran was subsequently awarded disability 
benefits from that agency on the basis that he had become 
unable to maintain employment due to impairment caused by the 
service-connected PTSD.  

This award was made effective from September 15, 2001, 
because this was the date that the veteran reported he had 
permanently stopped working.  


III.  Analysis

The veteran is seeking an evaluation in excess of 50 percent 
for his service-connected PTSD for the period from March 28, 
1996, to September 14, 2001.  He essentially contends that 
his disability is more severe than is contemplated by the 50 
percent rating assigned for this period.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  The Board notes that the veteran was advised of the 
old and new criteria for PTSD in the August 2003 SSOC.  

Thus, the Board may consider whether an increased evaluation 
is warranted under either the old or new version of that 
schedule without prejudice to the veteran.  

However, the Board points out that the new criteria may not 
be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.  

Prior to November 7, 1996, the rating criteria for service-
connected PTSD read as follows:

A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or 
favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of 
all contacts except the most intimate be so 
adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable 
to obtain or retain employment.  

38 C.F.R. § 4.132 including Diagnostic Code (DC) 9411, 
effective prior to Nov. 7, 1996.  

On and after November 7, 1996, the criteria for rating 
service-connected PTSD reads as follows:

A 70 percent evaluation is warranted where there is 
occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  

A 100 percent evaluation is applicable where there 
is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, DC 9411 (2004).  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  

A score of 51-60 involves moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers).  

A score of 61-70 reflects some mild symptoms (depressed mood 
and mild insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

As noted hereinabove, in Fenderson, it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

Having reviewed the complete record for the period between 
March 1996 and September 2001, the Board believes that the 
credible and probative evidence supports the assignment of 
staged ratings in this case.  

Specifically, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 50 
percent prior to October 8, 1997.  However, the Board further 
finds that, as of October 8, 1997, the evidence demonstrates 
that the manifestations of the service-connected PTSD more 
closely approximate the criteria for a 70 percent rating 
under the newer version of DC 9411.  

With respect to the period prior to October 8, 1997, the 
Board found the most probative evidence of record to be 
the reports of VA examinations conducted in March 1996 
and April 1997, and the VA treatment records dated 
during this period.  

In essence, the Board believes that this evidence shows 
that the service-connected PTSD did not result in severe 
impairment in his ability establish or maintain 
effective or favorable relationships with people and 
that service-connected PTSD did not result in 
psychoneurotic symptoms of such severity and persistence 
so as to result in severe impairment in the ability to 
obtain and retain employment.  

In this regard, the Board notes that the veteran was 
consistently assigned GAF scores no worse than 55 during 
this period, which is indicative of only moderate 
symptoms, or moderate difficulty in social or 
occupational functioning.  

Furthermore, although the veteran reported that he 
preferred to be isolated and had no communication with 
his children, the record shows that he obtained a 
girlfriend during this period and that she eventually 
moved in with him.  Also, the record reflects that the 
veteran was able to maintain full-time employment in a 
grocery store for virtually the entire period between 
March 1996 and October 1997.  

For the period from November 1996 to October 1997, the 
Board also finds that the preponderance of the evidence 
is against granting an evaluation in excess of 50 
percent under the newer criteria for PTSD because the 
evidence during this period shows that his disability 
was not manifested by impairment with deficiencies in 
most areas; suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the 
ability to function independently; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  

Although the veteran reported experiencing irritability and 
difficulty controlling his anger during this period, there is 
no indication that these symptoms were ever manifested by 
violence outbursts so as to warrant a 70 percent rating.  

In addition, although he reported experiencing depression and 
anxiety attacks, there is no indication that those symptoms 
were ever so severe as to affect his ability to function 
independently and appropriately.  

The Board recognizes that, in a VA clinical note dated 
October 8, 1997, the veteran reported that he believed that 
his condition had deteriorated and that he had been 
experiencing suicidal thoughts.  Similarly, he reported 
experiencing suicidal ideation during his March 1998 hearing 
and during his October 2000 VA examination.  

In addition, it appears that the veteran began to experience 
increasing difficulties at his work during this period.  For 
example, clinical records dated in early 1998 show that the 
veteran switched his place of employment on several occasions 
over a period of months.  The Board believes that the more 
erratic nature of his employment during this period suggests 
that he was experiencing increasing difficulty adapting to 
stressful circumstances.  

In light of this evidence, the Board believes that, as of 
October 8, 1997, the manifestations of the veteran's PTSD 
more closely approximates the criteria for a 70 percent 
rating under the new criteria of DC 9411.  

The Board is cognizant that there is evidence of record 
which does not support a rating of 70 percent under the 
new criteria as of October 1997.  

However, the Board finds the manifestations of the 
veteran's disability which support a 70 percent 
disability under the new criteria, such suicidal 
ideation and difficulty adapting to stressful 
circumstances of employment, to be more significant and 
to have a greater impact on his ability to function than 
those which do not meet the criteria for a 70 percent 
evaluation.  

The Board has considered whether a 100 percent disability 
rating is warranted for the service-connected PTSD under 
either the new or old criteria at any time between March 28, 
1996, and September 14, 2001.  

However, although the record demonstrates that the veteran's 
PTSD caused him difficulties at work and forced him to switch 
jobs on several occasions, the record also demonstrates that 
he has nevertheless been able maintain employment for most of 
this period.  

Thus, the veteran has not been shown to be demonstrably 
unable to obtain or retain employment as required under the 
old criteria of DC 9411 to warrant a 100 percent evaluation.  

In addition, the Board notes that repeated VA examination has 
shown him to be oriented to time, place and person and that 
there is no evidence that he ever experienced any 
hallucinations or delusions.  

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he was 
able to maintain a relationship with his girlfriend during 
most of this period.  There is also no indication that he 
experiences problems with personal hygiene, or that he has 
displayed an inability to perform the activities of daily 
living.  

In view of the foregoing, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the veteran's PTSD was manifested 
between March 1996 and September 2001 by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior.  

The Board also concludes that his PTSD did not result during 
this period in all contacts except the most intimate being so 
adversely affected as to result in virtual isolation in the 
community.  

Thus, the evidence does not support the assignment of a 100 
percent evaluation under the old criteria at any time.  See 
Fenderson, supra.  

Furthermore, as to the period between November 1996 and 
September 2001, the Board also concludes that the service-
connected PTSD has not been shown to be manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

Therefore, the evidence also does not support the assignment 
of a 100 percent rating under the new criteria at any time 
prior to September 14, 2001.  See VAOPGCPREC 3-2000.  

In summary, the Board finds that, for the period from October 
8, 1997, to September 14, 2001, but no earlier, the veteran's 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the new criteria of DC 9411.  
38 C.F.R. § 4.7.  To this extent, the benefit sought on 
appeal is granted.  



ORDER

An increased evaluation in excess of 50 percent for the 
service-connected PTSD, for the period from March 28, 1996, 
to October 7, 1997, is denied.  

For the period from October 8, 1997, to September 14, 2001, 
an increased evaluation, 70 percent, for the service-
connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



REMAND

As discussed hereinabove, in the August 1997 rating decision, 
the RO granted service connection for a scar of the right leg 
and a scar of the right thigh, and assigned noncompensable 
ratings for each scar.  

The veteran subsequently expressed disagreement regarding the 
disability ratings assigned in that decision, and, in 
November 1997, the RO responded by issuing an SOC.  

Thereafter, in January 1997, the veteran's accredited 
representative submitted a VA Form 9 with an accompanying 
statement indicating that the veteran wished to perfect his 
appeal.  Shortly thereafter, the veteran presented testimony 
at a personal hearing at the RO in which he asserted that the 
areas around his scars hurt.  

The Board believes that the veteran has perfected an appeal 
with respect to the claims for compensable evaluations for 
the service-connected right leg scar and the service-
connected right thigh scar.  

However, the Board notes that these issues have not been 
adjudicated by the RO since the November 1997 SOC even though 
several VA examination reports were received that contain 
findings relevant to these issues.  

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the SOC, it must 
prepare a Supplemental Statement of the Case (SSOC) reviewing 
that evidence.  38 C.F.R. § 19.31(b)(1) (2004).  

The Board does not have authority to issue an SSOC.  
Therefore, the Board finds that these claims must be remanded 
for corrective action.  38 C.F.R. § 19.9 (2004).  

With respect to the claims for increased ratings for the 
service-connected shrapnel wound injuries of the right leg 
and right thigh, the Board notes that the veteran last 
underwent a VA examination to determine the severity of these 
disabilities in April 2003.  

However, the Board believes that the report of this 
examination does not contain sufficient information to 
determine the extent of muscle, orthopedic, and/or 
neurological damage resulting from the service-connected 
disabilities.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since service for his 
service-connected residuals of shrapnel 
wounds.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of shrapnel wound injuries to the right 
leg and right thigh.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted.  After reviewing the claims 
folder and conducting a thorough 
examination of the veteran, the examiner 
should respond to each of the following 
inquiries:  

a.  Please identify each muscle groups 
that were involved in the veteran's in-
service shrapnel wound injuries.  As to 
each muscle group identified, please 
described to the extent possible the 
nature and extent of the damage 
sustained as a result of that injury.  

b.  Please identify each muscle group 
that is currently affected and comment 
on the presence of loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement for each muscle group 
affected.  

c.  As to each muscle group currently 
affected, please also comment on the 
degree, if any, of loss of deep fasciae 
or muscle substance, diminution of 
endurance, atrophy, or impairment of 
muscle tone.  

d.  Does the veteran have degenerative 
joint disease of the right leg or right 
thigh?  If so, is it at least as likely 
as not that it is related to his 
service-connected gunshot wound injury?  

e.  The examiner should note any 
neurological impairment in the right 
lower extremity that is attributable to 
his service-connected shrapnel wound 
injuries; and whether such neurological 
findings are mild, moderate, moderately 
severe, or severe.  

f.  The examiner should also comment on 
the size and shape of the veteran's 
right leg and right thigh scars, and 
noted whether such scars are 
superficial or deep, and if there is 
any limitation of motion of the right 
knee or right thigh due to the scar.  

3.  Then the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a SSOC with respect to each issue, 
as required under 38 C.F.R. § 19.31.  The 
veteran and his representative should be 
afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


